Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of Amendment No. 11 to the Schedule 13D originally filed on September 15, 2003 (including amendments thereto) with respect to shares of Common Shares, par value $.40 per share, of CPI Corp.This Joint Filing Agreement shall be filed as an Exhibit to such Statement.The undersigned further agree that any amendments to such statement on Schedule 13D shall be filed jointly on behalf of each of them without the necessity of entering into additional joint filing agreements. The undersigned further agree that each party hereto is responsible for timely filing of such statement on Schedule 13D and any amendments thereto, and for the completeness and accuracy of the information concerning such party contained therein; provided that no party is responsible for the completeness or accuracy of the information concerning any other party, unless such party knows or has reason to believe that such information is inaccurate. The undersigned shall not be deemed to admit membership in a group by reason of entering into this Joint Filing Agreement. This Joint Filing Agreement may be executed in one or more counterparts, each of which shall be deemed to be an original instrument, but all of such counterparts together shall constitute but one agreement. Dated: February 27, 2009 STARBOARD VALUE AND OPPORTUNITY FUND, LLC RAMIUS VALUE AND OPPORTUNITY MASTER FUND LTD By: RGC Starboard Advisors, LLC, By: RGC Starboard Advisors, LLC, its managing member its investment manager By: Ramius LLC, By: Ramius LLC, its sole member its sole member By: C4S & Co., L.L.C., By: C4S & Co., L.L.C., its managing member its managing member RAMIUS MULTI-STRATEGY MASTER FUND LTD RCG STARBOARD ADVISORS, LLC By: Ramius Advisors, L.L.C., By: Ramius LLC, its investment advisor its sole member By: Ramius LLC, By: C4S & Co., L.L.C., its sole member its managing member By: C4S & Co., L.L.C., its managing member RAMIUS MERGER ARBITRAGE MASTER FUND LTD RAMIUS LLC By: Ramius Advisors, L.L.C., By: C4S & Co., L.L.C., its investment advisor as managing member By: Ramius LLC, its sole member By: C4S & Co., L.L.C., its managing member RAMIUS LEVERAGED MULTI-STRATEGY MASTER FUND LTD RAMIUS ENTERPRISE MASTER FUND LTD By: Ramius Advisors, L.L.C., By: Ramius Advisors, L.L.C., its investment advisor its investment advisor By: Ramius LLC, By: Ramius LLC, its sole member its sole member By: C4S & Co., L.L.C., By: C4S & Co., L.L.C., its managing member its managing member RAMIUS ADVISORS, L.L.C. C4S & CO., L.L.C. By: Ramius LLC, its sole member By: C4S & Co., L.L.C., its managing member By: /s/ Jeffrey M. Solomon Name: Jeffrey M. Solomon Title: Authorized Signatory /s/ Jeffrey M. Solomon Jeffrey M. Solomon, individually and as attorney-in-fact for Peter A. Cohen, Morgan B. Stark and Thomas W.
